White, J.,
dissenting.
I agree with the majority that a nonteaching principal comes within the provisions of Neb. Rev. Stat. § 79-12,111 (Cum. Supp. 1984). However, the majority’s conclusion that the observation language applies only to teachers and not to administrators, I believe, contravenes the legislative intent behind § 79-12,111 to provide for a systematic evaluation procedure. The majority’s interpretation suggests that there are no guidelines whatsoever for the method by which administrators are to be evaluated. In this case the “ongoing evaluations” were held to be sufficient, and yet there was no indication in the record as to the time, place, and manner in which these evaluations took place or whether Nuzum was even aware that he was being evaluated. At the very least, administrators should be evaluated for a period of time equivalent to an instructional period and the administrator should be aware, as are teachers, that the observation is taking place. The list of deficiencies and suggestions for improvement should be a direct result of this observational period so that if there is a deficiency the administrator is aware that failure to correct it could warrant dismissal. For these reasons I respectfully dissent.